Citation Nr: 1607517	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What initial rating is warranted prior to June 18, 2013 for posttraumatic stress disorder?

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  

This case comes before the Board of Veterans Appeals (Board) on appeal from June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Veteran testified at a Travel Board hearing at the RO in Atlanta, Georgia before the undersigned.  The record was held open for 60 days and additional evidence was submitted with a waiver of initial Agency of Original Jurisdiction review.

In an October 2014 rating decision, VA assigned a 100 percent rating for posttraumatic stress disorder, effective June 18, 2013.  Since the rating of 30 percent prior to June 18, 2013 did not represent the maximum rating available for posttraumatic stress disorder, that issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal regarding entitlement to a higher initial rating prior to June 18, 2013 for posttraumatic stress disorder.

2.  The Veteran's asthma is causally related to in-service exposure to environmental elements during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal by the Veteran for the issue of a higher initial rating prior to June 18, 2013 for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Asthma was incurred inservice.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to discontinue his appeal regarding entitlement to a higher initial rating prior to June 18, 2013 for posttraumatic stress disorder.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

Asthma

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.

At the outset, the Board finds that the Veteran is competent to report that he was exposed to gas, smoke, grenades, flares, and gun powder while in service.  Specifically, in a November 2010 VA Form 21-4138, the Veteran reported that as a squad leader in an infantry platoon while in Vietnam, he was exposed to such elements and received aid from a medic for breath problems several times.  He also noted working in jungle areas where the air was so stale it made breathing difficult.  At the May 2013 Decision Review Officer hearing, the Veteran reported exposure to tear gas and that he was given cough syrup by medic while in Vietnam upon complaints of wheezing and coughing.  Most recently, the Veteran reiterated such contentions at the October 2015 Board hearing.

The Veteran's testimony is competent as exposure to gas, smoke, grenades, flares, and gun powder is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's testimony is also credible given his combat service as a light weapons infantryman.  See 38 U.S.C.A. § 1154(b).  Moreover, his lay statements regarding in-service exposure to environmental elements, including gas, smoke, grenades, flares, and gun powder, have been consistent throughout the course of the appeal.

Review of the evidentiary record shows the Veteran has a current diagnosis of asthma, as noted during the appeal period in a September 2011 VA treatment record.

In a September 2011, a VA pulmonary specialist noted review of the Veteran's electronic medical record and interview with the appellant regarding current medical conditions related to military service which included exposure to many different fumes without significant respiratory protection.  She opined that the Veteran's asthma was more likely than not related to his military service.

On the other hand, in a May 2013 VA medical opinion, it was opined that the Veteran's complaint of asthma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician explained, in part, that the "Veteran's service records show no on-going treatment or condition for asthma" and the "Veteran feels his asthma was caused by exposure to chemicals, but there is n[o] documentation of a chronic asthma problem in service."

The September 2011 and May 2013 VA medical opinions are competent and probative medical evidence as it appears the VA physicians reviewed relevant evidence in this case, relied on accurate facts and medical history, and gave fully articulated opinions that are supported by sound reasoning.  As such, there is both favorable and unfavorable evidence of record that bears on the question of a nexus between the Veteran's current disability of asthma and in-service exposure to environmental elements.  Moreover, it must be recalled that the appellant is competent to report having breathing problems while on active duty, and that his claim of having breathing problems while serving in combat is both probative and competent.  38 U.S.C.A. § 1154(b).  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 5107.


ORDER

The appeal regarding entitlement to a higher initial rating prior to June 18, 2013 for posttraumatic stress disorder is dismissed.

Entitlement to service connection for asthma is granted.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


